In an action to foreclose a mortgage, the defendant Mohinder Taneja appeals from an order of the Supreme Court, Nassau County (Davis, J.), entered July 27, 2006, which denied his motion, denominated as one to settle the proper amount to pay off the mortgage, but which was, in actuality, a motion for leave to reargue his prior motion for similar relief.
Ordered that the appeal from the order is dismissed, with costs, as no appeal lies from an order denying reargument.
The motion of the defendant Mohinder Taneja, denominated as one to settle the proper amount to pay off a mortgage, was properly deemed by the Supreme Court to be a motion for leave to reargue, the denial of which is not appealable (see Crown v Sayah, 31 AD3d 367 [2006]; Rivera v Toruno, 19 AD3d 473, 474 [2005]; Koehler v Town of Smithtown, 305 AD2d 550, 551 [2003]; Sallusti v Jones, 273 AD2d 293, 294 [2000]). Schmidt, J.P., Santucci, Skelos and Balkin, JJ., concur.